Citation Nr: 1452582	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  12-17 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left ear hearing loss disability; and if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for tinnitus; and if so, whether service connection is warranted.

3.  Service connection for a right ear hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

In August 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The Veteran also submitted additional evidence in October 2012, with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2013).  Therefore, the Board may properly consider such newly received evidence.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA and VBMS systems to ensure total review of the evidence.  


FINDINGS OF FACT

1.  In a July 2002 rating decision, the RO denied a claim to reopen a previously denied claim for service connection for a left ear hearing loss disability due lack of submission of new and material evidence.  The Veteran did not appeal.

2.  The evidence received since the July 2002 denial was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  

3.  In a December 2007 rating decision, the RO denied a claim to reopen a previously denied claim for service connection for tinnitus due lack of submission of new and material evidence.  The Veteran did not appeal.

4.  The evidence received since the December 2007 denial was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  

5.  The evidence of record is at least in equipoise as to whether the Veteran's left ear hearing loss is related to his in-service noise exposure.

6.  The evidence of record is at least in equipoise as to whether the Veteran's right ear hearing loss is related to his in-service noise exposure.

7.  The Veteran's tinnitus was incurred in active service.


CONCLUSIONS OF LAW

1.  The July 2002 and December 2007 rating decisions are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2013).  

2.  The evidence received since the July 2002 and December 2007 rating decisions is new and material and the claims for entitlement to service connection for a left ear hearing loss disability and tinnitus are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2013).

3.  A left ear hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2013).
4.  A right ear hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2013).

5.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that new and material evidence has been received to reopen the claims of entitlement to service connection for a left ear hearing disability and tinnitus.  It further finds that service connection for a left ear hearing disability, tinnitus and a right ear hearing disability can be granted.  Therefore, no further development is required with respect to this aspect of the Veteran's appeal as any deficiency has been rendered moot.

II.  Application to Reopen Based on New and Material Evidence

The Board finds that the Veteran has submitted new and material evidence to warrant reopening his previously denied claims for service connection.  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The credibility of this evidence must be presumed, albeit just for the limited purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In August 1998, the RO denied service connection for a left ear hearing loss disability and tinnitus.  The basis for the denial was lack of treatment of a left ear hearing loss disability or tinnitus in service and therefore no link between the current disability and service.  A notice of disagreement was received within the subsequent one-year period, however, the Veteran did not file a substantive appeal in response to the May 1999 statement of the case.  Therefore, the August 1998 rating decision is final.  

The Veteran attempted to reopen his previously denied claims in March 2002 and December 2006.  In July 2002 and December 2007 rating decisions, the RO denied the Veteran's claims to reopen his previously denied claims for service connection for a left ear hearing loss disability and tinnitus due to lack of new and material evidence. The Veteran was notified of his appellate rights.  A notice of disagreement was not received within the subsequent one-year period, nor was any new and material evidence received during that time period.  Therefore, the July 2002 and December 2007 rating decisions are final.  

Since the previous denials, the Veteran has submitted a private medical opinion which provides a positive nexus between the Veteran's bilateral hearing loss and tinnitus and service and a buddy statement showing continuous hearing and tinnitus problems since service.  As this evidence had not been previously reviewed by agency makers, the Board finds that it is new evidence under 38 C.F.R. § 3.156(a).  

Moreover, the Board finds that the evidence is not only new but also material.  It relates to unestablished facts necessary to substantiate the claims and also raises a reasonable possibility of substantiating the claims.  In that regard, the new evidence shows complaints of hearing loss and tinnitus in service and a positive nexus between service and the current disabilities, which were the bases for the previous denials. 

Accordingly, the Veteran's claims for service connection for a left ear hearing loss disability and tinnitus are reopened.

III.  Service connection 

In order to obtain service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.303(a) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Here, the Veteran has submitted competent and credible evidence that he has a current disability - namely left and right ear hearing loss and tinnitus.  The Veteran was afforded a VA examination in April 2011.  The examination revealed the following puretone thresholds, in decibels:




HERTZ 



500
1000
2000
3000
4000
RIGHT
20
30
25
40
50
LEFT
20
25
25
40
55

The Maryland CNC speech recognition scores reflected 94 percent for the right ear and 92 percent for the left ear.  The examiner diagnosed the Veteran as having sensorineural hearing loss in the both ears.  The Veteran's audiological results meet the criteria for hearing loss as defined by VA regulations.  Further, the Veteran has testified that he has subjective tinnitus.  Thus, the evidence supports a finding of a current disability.  

Next, there is evidence of an in-service injury.  Specifically, the Veteran's DD 214 indicates that the Veteran's military occupational specialty (MOS) was stevedore, one who loads and unloads cargo from ships.  The Veteran testified that he was exposed to mortar attacks and gunfire while in country Vietnam and serving aboard the ship.  He also testified that he was exposed to gunfire during basic training, a fact which was also corroborated in a buddy statement.  Accordingly, the Board accepts the Veteran's account of in service noise exposure.  

Relative to nexus, the Board finds that the evidence is at least in equipoise on whether the Veteran's left and right hearing loss is related to his military service.  It further finds that the Veteran has established a nexus between service and his tinnitus.

Hearing Loss

The Veteran was afforded a VA examination in April 2011 where the examiner opined that the Veteran's bilateral hearing loss was less likely related to service.  The examiner reasoned that the Veteran had normal hearing at his entrance and separation examination and no significant threshold shifts.  

In contrast, the Veteran submitted private medical records from Dr. V.M., board certified E.N.T., who opined that the Veteran's bilateral hearing loss was at least as likely as not related to his constant severe noise exposure while in Vietnam.  He reasoned that the Veteran's service audiograms showed a threshold shift for the worse from entrance to exit and that the Veteran's increasingly worse hearing is a "normal sequence of events when observing the progression of sensory neural hearing loss."

The Board finds that the opposing medical opinions are of equal probative value.  They were both offered by medical professionals.  They were based on the Veteran's service and medical history.  Although the April 2011 VA examiner opined against a finding that the Veteran's bilateral hearing loss was related to service, one of the reasons was due to the absence of any significant threshold shifts during service.  However, the private audiologist noted the Veteran's service history and opined that the threshold shift in service was enough, combined with the Veteran's consistent and declining hearing loss, to find a positive nexus to his acoustic trauma in service.  In this regard, the Board notes that there were threshold shifts in both ears of 10 decibels or more at 1000, 2000 and 4000 Hertz from the time of examination at entrance to separation.

Tinnitus 

At the April 2011 VA examination, the examiner opined that the Veteran's tinnitus was less likely as not related to service because there were no records of tinnitus complaints.  However, the examiner may not ignore lay evidence and base his/her opinion that there is no relationship to service on the absence of in-service corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Therefore, the Board finds that the VA opinion inadequate for adjudication purposes.  

The Veteran submitted private medical evidence from Dr. V.M. who opined that it is at least as likely as not that the Veteran's tinnitus was related to service.  He reasoned that the Veteran's constant in-service noise exposure; threshold shifts in hearing and continued tinnitus since are the normal sequence of events involving the progression of tinnitus.  The Board finds Dr. V.M.'s opinion the most probative medical evidence of record.  He indicated familiarity with the Veteran's service history and service treatment records, particularly, his entrance and exit audiograms, and provided a rationale for his opinion.  

The Veteran testified that he experienced tinnitus directly after basic training exercises which continued after service.  He testified that he did not seek medical treatment during service because when he complained of tinnitus to his superior, he was told that it would eventually go away.  The Veteran is competent as a lay person to provide testimony regarding symptoms and his experiences.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board further finds the Veteran credible.  He has consistently stated that tinnitus was present since service and also submitted a lay statement from a former fellow soldier who corroborated his version of events.  

In considering the evidence of record, the Board finds that the medical and lay evidence of record for and against the claims for left ear and right ear hearing loss is in relative equipoise.  The Board also finds there is competent and credible evidence that the Veteran suffers from tinnitus which was caused by his active service Resolving doubt in favor of the Veteran, the claims of entitlement to service connection for a left ear hearing disability, a right ear hearing disability and tinnitus are granted.  


ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for a left ear hearing loss disability having been submitted, the claim to reopen is granted.  

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for tinnitus having been submitted, the claim to reopen is granted.  

Entitlement to service connection for a left ear hearing loss disability is granted.

Entitlement to service connection for a right ear hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


